Citation Nr: 1603850	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2010, and April 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, and in November 2014, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are in the Veteran's record.  During the November 2014 hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence; such evidence was received with a waiver of RO initial consideration.  In February 2015, the Board reopened the matter of service connection for a low back disability and remanded it, along with the other issues on appeal, for further development.


FINDING OF FACT

1.  A chronic low back disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

2.  In a January 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew his appeal as to the issues of service connection for a heart disorder, an increased rating for diabetes mellitus, and TDIU.



CONCLUSION OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for withdrawal of the substantive appeal as to issues of service connection for a heart disorder, an increased rating for diabetes mellitus, and TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or her authorized representative.  38 C.F.R. § 20.204(a).

In a January 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew his appeal as to the issues of service connection for a heart disorder, an increased rating for diabetes mellitus, and TDIU.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. §§ 20.202, 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to this issues.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2007 and September 2015, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were obtained, in addition to records associated with his Social Security Administration (SSA) disability claim.  The RO also arranged for a VA examination in February 2009 and an addendum medical opinion in April 2009.  The Board finds that the report of this examination and the opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough; the examiner expressed familiarity with the record, and the opinion offered in April 2009 includes rationale that cites to supporting factual data, medical literature, and considers the Veteran's lay statements.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the November 2014 hearing, the undersigned identified the issues on appeal, to include new and material evidence to reopen the claim of service connection for a low back disability, and focused on the elements necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has a low back disability due to service and specifically due to an injury therein.  He alleges that while lifting heavy materials in service, he pulled muscles in his back causing injury to his back and that he has had back problems continuously since service.

The Veteran's STRs note that on October 1965 entrance to service report of medical history, he indicated that he had worn a brace/back support for 2-3 years prior.  His spine was normal on enlistment examination, however.  In April 1966, he reported back pain and it was noted that he apparently fell off of a truck at age 13-14.  In July 1966, lumbar pain was noted.  An August 1966 lumbar spine X-ray was normal.  On October 1968 separation from service examination, the Veteran's spine was normal on clinical evaluation.  On associated report of medical history, he reported back trouble.

On July 1981 VA examination, a lumbar spine X-ray showed grade 1 spondylolisthesis.

In February 2009, the Veteran testified before a DRO and stated that while in Vietnam, he was injured on the job while lifting heavy material.  He reported lifting tires and heavy lumber, which caused paralysis in his back (made his back numb).  He reported having trouble with his back since service. 

On February 2009 VA spine examination, the Veteran reported straining his back muscles in service when lifting materials all day.  Lumbar spine X-rays taken in conjunction with the examination showed multilevel severe lumbar disc disease with facet joint arthropathy and spondylolisthesis of L5 over S1.  The examiner opined that the Veteran's current degenerative disc disease is unrelated to his service because his back pathology is the result of the aging process.

In an April 2009 addendum VA medical opinion, it was noted that the record was reviewed in its entirety and that following a review, the Veteran's current lumbar spine degenerative disc disease is not caused by or a result of his service.  The opinion provider noted that the Veteran was seen in service for back pain and that getting a lumbar spine X-ray would be logical in view of the complaint of pain, or as a follow-up from the self-limiting episode of muscular back pain.  The opinion provider noted however that the Veteran's current pathology is degenerative in nature and there is no medical or scientific link between the previous pulled muscles and degenerative disc disease developing later in life.  It was further noted that the in-service lumbar spine X-ray was negative and that the most common etiology of degenerative disc disease of the lumbar spine is the aging process.  The opinion provider cited to medical literature and explained that disc degeneration is part of the normal aging process.  The opinion provider stated that a key [component] in intervertebral disc degeneration is a distinct alteration in its biochemical composition.  It was noted that in comparison to older individuals, there is a higher concentration of proteoglycans in the nucleus pulposus of younger individuals and that the aggregation of proteoglycans promotes enhanced hydration that in turn accounts for the...resilience.

In a September 2009 statement, the Veteran reported injuring his back in service by lifting heavy materials in the motor pool area while working as a diesel mechanic.  He stated that this injury led to degenerative problems.

A February 2013 VA treatment record notes a complaint of back pain.

In November 2014, the Veteran testified that his back would become numb when doing heavy lifting in Vietnam.  He reported being given pain shots and pills.  He stated that since separation from service, he has continued to receive treatment for his back.

In December 2014, the Veteran's private chiropractor indicated that he has been treating the Veteran "on and off since 2006 for his low back pain."  He noted that the Veteran suffers from chronic lumbar pain with frequent exacerbations which interfere with his activities of daily living.  The chiropractor further noted that the Veteran's chronic lumbar pain is complicated with disc degeneration in his lumbar region.

It is not in dispute that the Veteran now has degenerative disc disease and spondylolisthesis of the lumbar spine, as such diagnoses were made on VA examination.  Further, while there is no objective evidence of a low back injury in service, there are reports of back pain and the Board finds the Veteran's statements of a back injury in service to be internally consistent throughout and finds no reason to question his credibility in this regard.  However, even assuming that the Veteran had a low back injury in service, the injury in service is not shown to have resulted in chronic back pathology.  In this regard, on service separation examination, the Veteran's spine was clinically normal on evaluation.  Further, an April 2009 VA opinion provider noted that the Veteran's complaints of back pain in service appear to be self-limiting episodes and that a lumbar spine X-ray taken in service was normal.  The opinion provider further indicates that his current pathology is degenerative in nature and there is no medical or scientific link between the previous pulled muscles and degenerative disc disease developing later in life.    Regarding the Veteran's allegations that his back problems have continued since service, the Board notes that there is no evidence to show or suggest that he was diagnosed with a chronic back disability until July 1981 (when he was found to have a grade 1 spondylolisthesis), over 10 years since his discharge from service.  Therefore, as a chronic back disability was not shown to manifest in service and arthritis is not shown to manifest in the first postservice year, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current back disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current back disability is unrelated to the Veteran's service/alleged injury therein.  The only medical opinions in the record are that of the February 2009 VA examiner and the April 2009 VA opinion provider who found that the Veteran's current back disability was more likely related to the aging process.  The April 2009 opinion provider cited to the factual record and explained that the Veteran's complaints of back pain were likely self-limiting and that getting a lumbar spine X-ray would be consistent with being seen for complaints of pain.  He noted however that the X-ray in service was negative for any pathology.  The April 2009 opinion provider then cited to medical literature and stated that disc degeneration is part of the normal aging process and, as noted above, there is no medical or scientific link between the previous pulled muscles and degenerative disc disease developing later in life.  Because the opinion provider expressed familiarity with the record and cited to supporting factual data and medical literature, her opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current low back disability to an injury in service is not competent evidence; as noted above, the question presented in this matter is medical in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a low back disability is denied.

The claims of entitlement to service connection for a heart disorder, an increased rating for diabetes mellitus, and TDIU is dismissed.



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


